Citation Nr: 1048320	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-15 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for  
purposes of basic eligibility for Dependency and Indemnity 
Compensation (DIC), death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1969.  He died in October 2007, and the appellant claims as a 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  In 
that decision, the RO denied the appellant's claim for DIC, death 
pension, and accrued benefits because she did not establish basic 
eligibility for such benefits as a surviving spouse.

In October 2010, the appellant testified during a hearing before 
the undersigned in Washington, D.C.; a transcript of that hearing 
is of record.  The appellant submitted additional evidence at the 
time of the hearing along with a waiver of initial RO 
consideration of this evidence.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran and the appellant lived together in North 
Carolina from the late 1970s to the 1980s, separated for 
approximately six years, and then reunited.
 
2.  The appellant and the Veteran were married in September 2007, 
less than one year prior to his death.

3.  The Veteran and the appellant did not have children together.
 4.  Common law marriage is not recognized as valid in the state 
of North Carolina.  

5.  The appellant does not meet each of the criteria for a 
"deemed  valid" marriage, in particular, she did not cohabited 
with the Veteran continuously from the date of such marriage to 
the date of his death.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's 
surviving spouse for purposes of basic eligibility for DIC, death 
pension, and accrued benefits have not been met. 38 U.S.C.A. 
§§ 1304, 1541, 5121 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.54, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law. See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).  This is such a case.  As discussed below, even accepting 
the facts as stated by the appellant, resolution of the claim is 
wholly dependent on interpretation of the applicable laws and 
regulations pertaining to the recognition as a surviving spouse 
for purposes of DIC, death pension, and accrued benefits.  The 
VCAA is therefore inapplicable and need not be considered with 
regard to the issue of entitlement to recognition as the 
Veteran's surviving spouse for  purposes of basic eligibility for 
DIC, death pension, and accrued benefits.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

The Board notes that, in its March 2008 letter and April 2009 
statement of the case, the RO explained the reasons for the 
denial of DIC, death pension, and accrued benefits based on lack 
of recognition as a surviving spouse.  Moreover, during the Board 
hearing, the undersigned asked specific questions designed to 
elicit information relevant to the basic eligibility issue, and 
the appellant and her representative had an opportunity to 
provide testimony and argument regarding the relationship between 
the appellant and the Veteran, particularly with regard to their 
argument that there was an attempted marriage between the 
appellant and the Veteran that should be "deemed valid."  This 
action provided an opportunity for the appellant and her 
representative to introduce material evidence and pertinent 
arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  
See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

DIC benefits are payable to a surviving spouse who was married to 
the Veteran: (1) within 15 years of the end of the period of 
service in which the injury or disease causing the Veteran's 
death was incurred or aggravated; or (2) one year or more; or (3) 
for any period of time if a child was born of the marriage, or 
was born to them before the marriage.  38 U.S.C.A. § 1304; 38 
C.F.R. § 3.54(c).

VA death pension benefits may be paid to a surviving spouse who 
was married to the Veteran: (1) one year or more prior to the 
Veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the marriage; or 
(3) in the case of World War II Veterans, prior to January 1, 
1957 (or May 8, 1985, in the case of Vietnam era Veterans).  38 
U.S.C.A. § 1541; 38 C.F.R. § 3.54(a).

VA accrued benefits are payable to a surviving spouse whose 
marriage meets the requirements of 38 C.F.R. § 3.1(j) or 38 
C.F.R. § 3.52.  Where the marriage meets the requirements of 38 
C.F.R. § 3.1(j), date of marriage and continuous cohabitation are 
not factors.  38 C.F.R. § 3.1000(d)(1).  Upon the death of a 
Veteran, the Veteran's lawful surviving spouse may be paid 
periodic monetary benefits to which the Veteran was entitled at 
the time of death, and which were due and unpaid for a period not 
to exceed two years, based on existing rating decisions or other 
evidence that was on file when the Veteran died.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.

Consequently, "surviving spouse" status is a threshold 
requirement for DIC, death pension benefits, and accrued 
benefits.  A surviving spouse for VA purposes is defined as a 
person of the opposite sex whose marriage to a Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the 
Veteran at the time of the Veteran's death; and (1) who lived 
with the Veteran continuously from the date of marriage to the 
date of the Veteran's death except where there was a separation 
which was due to the misconduct of, or procured by, the Veteran 
without fault of the spouse; and (2) has not remarried or has not 
since the death of the Veteran lived with another person of the 
opposite sex and held himself/herself out openly to the public to 
be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 
3.53.  A surviving spouse may qualify for pension, compensation, 
or dependency and indemnity compensation under the appropriate 
circumstances.  See 38 C.F.R. § 3.54.

The evidence reflects that the appellant and the Veteran were 
married in September 2007, less than a year prior to his death 
and more than fifteen years after service, and that they did not 
have any children together.  Thus, the appellant does not meet 
the criteria for recognition as the surviving spouse of the 
Veteran for purposes of DIC, death pension, and accrued benefits 
under the above statutes and regulations.  However, the appellant 
and her representative have argued that there was an attempted 
marriage between her and the Veteran, which occurred more than 
one year prior to his death, that should be "deemed valid."  
The Board has considered this argument but finds that it lacks 
legal merit, for the following reasons.

North Carolina does not recognize common law marriage.  See N.C. 
Gen. Stat. § 51-01; State v. Alford, 298 N.C. 465, 259 S.E.2d 242 
(1979).  Regardless of this fact, however, VA may still deem the 
marriage as valid for VA purposes.  VA's General Counsel held 
that lack of residence in a jurisdiction recognizing a common-law 
marriage is not necessarily a bar to establishment of a common-
law marriage for the surviving spouse. VAOPGCPREC 58-91, 56 Fed. 
Reg. 50,151 (June 17, 1991).  This is because under 38 C.F.R. § 
3.52, the common-law marriage could be "deemed valid" on the 
theory that the surviving spouse could have entered into the 
purported common-law marriage without knowledge of the fact that 
there was an impediment to the marriage.  Colon v. Brown, 9 Vet. 
App. 104 (1996).  The impediment referred to here would be the 
jurisdiction's non-recognition of a common-law marriage.

For VA purposes, an otherwise invalid marriage may be "deemed 
valid" if certain conditions are met. 38 C.F.R. § 3.52.  These 
conditions are: (a) the marriage occurred 1 year or more before 
the Veteran died (or at any time if a child was born to them 
before or during the marriage); (b) the claimant must have 
entered into the marriage with no knowledge of the legal 
impediment; (c) the claimant must have cohabited with the Veteran 
continuously from the date of marriage to the date of his death; 
and (d) no claim has been filed by a legal surviving spouse who 
has been found entitled to benefits.

All four of the above criteria must be satisfied for VA to deem 
an otherwise invalid marriage as valid.  See 38 C.F.R. § 3.52 
(using the conjunction "and" between each of the criteria).  
Significantly, the appellant stated repeatedly during the hearing 
that she and the Veteran met in the late 1970s and began living 
together at that time, separated for about six years in the 
1980s, and then reunited.  See Hearing transcript, pp. 2-3, 8.  
Thus, even assuming that, as credibly stated by the appellant and 
argued by her representative, she did not know that North 
Carolina did not recognize common law marriage, she and the 
Veteran attempted to enter into a marriage and held themselves 
out as married with no knowledge of this legal impediment, and 
that no claim has been filed by a legal surviving spouse, the 
appellant's own testimony indicates that she did not cohabit 
continuously from the date of the attempted marriage to the date 
of his death.  Rather, they were separated for a period of years 
at some point after they met and began living together and 
holding themselves out as husband and wife.  As the appellant's 
own statements reflect that she has not satisfied one of the of 
the criteria of 38 C.F.R. § 3.52, i.e., 38 C.F.R. § 3.52(c), and 
that regulation requires each of its criteria to be met in order 
for a marriage to be deemed valid, the argument that there was an 
attempted marriage between the appellant and the Veteran that 
should be deemed valid must fail.

The Board also notes that the argument of the appellant's 
representative that, because the appellant indicated during Board 
hearing that she travelled to other states with the Veteran and 
they held themselves out as husband and wife, VA failed in its 
duty to assist her in the development of these facts to support 
her case.  See Written Brief Presentation, at 3, n. 2 (October 
28, 2010).  However, the appellant testified during the hearing 
that her travels with the Veteran in other states were not for 
extended periods of time, but rather, for vacations of durations 
of weeks.  Hearing transcript, at 4.  The appellant's 
representative has not made any specific argument that such 
travel could constitute a common law marriage in any particular 
state or otherwise provide any basis for recognition as the 
surviving spouse.  Consequently, the Board finds that VA has no 
duty to undertake the suggested "development," which would 
amount to a " 'fishing expedition' to determine if there might 
be some unspecified information which could possibly support" 
recognition as the surviving spouse.  Brokowsky v. Shinseki, 23 
Vet. App. 79, 89 (2009) (quoting Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992)).

In reaching this determination regarding an early deemed valid 
marriage, the Board notes that according the application for 
benefits, the appellant was married to RW in 1972 and that the 
marriage ended in 1987 due to death of a party to the marriage.  
Regardless of the lack of knowledge regarding common law 
marriage, the appellant had actual knowledge that there was an 
impediment; she was already married.  Her November 2007 statement 
that she had lived with the Veteran from 1979 until his death 
does not establish a deemed valid marriage.  

The Board also notes that the Veteran did not indicate that he 
was married to the appellant either as ceremonial or common law 
prior to the actual marriage.  In a March 2001 consultation 
report by Dr. Reames, it was indicated that he was accompanied by 
his fiancée, rather than his wife.  Furthermore, during an April 
2004 VA evaluation, he was described as divorced, rather than 
married.  Again, we find that there was no deemed valid marriage 
as there was no intent on his part.  Rather, we find that his 
actions are inconsistent with a deemed valid marriage.

For the foregoing reasons, the Board finds that the appellant is 
not entitled to recognition as the surviving spouse of the 
Veteran for purposes of DIC, death pension, and accrued benefits.  
The Court has held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the absence of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board acknowledges the many lay statements indicating that the 
appellant and the Veteran lived together for many years and held 
themselves out as husband and wife.  The Board also acknowledges 
the more general statements of the appellant indicating that it 
is unfair to base a denial of benefits on the particular laws of 
one state with regard to common law marriage.  The Board is 
sympathetic to the appellant and cognizant of the articulate 
arguments that she and her representative have made in this 
regard.  However, the Board is bound by the applicable statutes, 
regulations, and General Counsel opinions cited above.  
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2010).  
Those binding authorities require that, because the appellant was 
not married to the Veteran for one year or more prior to his 
death, they were not married during any other time period listed 
in the applicable statutes and regulations, they did not have 
children, and any attempted marriage cannot be deemed valid, her 
claim to recognition as the surviving spouse of the Veteran for 
purposes of basic eligibility for DIC, death pension, and accrued 
benefits must be denied.  As the preponderance of the evidence is 
thus against the claim, the benefit of the doubt doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).






ORDER

Entitlement to recognition as the Veteran's surviving spouse for  
purposes of basic eligibility for DIC, death pension, and accrued 
benefits, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


